Citation Nr: 1635206	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-13 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to restoration of a 30 percent disability rating for decreased visual acuity of the left eye due to service-connected congenital anisometropic amblyopia prior to September 17, 2015.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active service from October 1984 to February 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Regional Office (RO) in Hartford, Connecticut.

In a subsequent September 2015 rating decision, the evaluation of decreased visual acuity of the left eye was increased to 20 percent, effective June 20, 2014, and an evaluation of 30 percent was assigned from September 17, 2015.  This did not satisfy the Veteran's appeal.

In April 2011 the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In July 2011 the Board denied the claim of entitlement to restoration of a 30 percent disability rating for decreased visual acuity of the left eye.  The Veteran appealed the July 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2012 the Court granted the joint motion for remand (joint motion) filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

When this claim was most recently before the Board in October 2012, it was remanded to provide the Veteran with a statement of the case (SOC) on the issue of entitlement to restoration of a 30 percent disability rating that included notice regarding 38 C.F.R. §§ 3.105, 3.344.  The Veteran was provided such notice in a November 2012 supplemental SOC.  The case has since been returned to the Board for further appellate action.

The Board also notes that by a September 2015 rating decision, the RO denied the Veteran's claim for service connection low back condition.  In October 2015 the Veteran filed a notice of disagreement (NOD) with respect to the denial of service connection.  The RO has not, however, provided the Veteran with a SOC for his claim.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2015 statement by the Veteran's representative, it was noted that a review of the historical information revealed that in an August 2001 VA examination the Veteran reported that he was seen in April 2000 by a private eye doctor, who said that he had vision of 20/200 in the left eye, and that he was again seen by another private doctor approximately one year prior, who said his vision was 20/400 in the left eye.  Moreover, the Board notes that the Veteran indicated in his August 2000 claim for service connection for decreased visual acuity of the left eye that he received treatment from a Walmart in August to September 1999.  Accordingly, the Board finds that these private treatment records should be sought on remand.

Finally, as explained in the introduction, the RO has not yet issued a SOC addressing the Veteran's claim for a low back condition.  Thus, the Board must remand this issue for the RO to issue a SOC and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his decreased visual acuity of the left eye (especially from Walmart in 1999, a private examiner in April 2000, and a private examiner in August 2000).  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  Take all appropriate action to obtain the identified records.

2.  Thereafter, the Veteran's claim for restoration should be readjudicated.  If such action does not resolve the claim, a supplemental SOC should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

3.  In response to the Veteran's October 2015 NOD, take all indicated action pursuant to 38 U.S.C.A. § 7105  in order to furnish the Veteran and his representative a fully responsive SOC relating to the issue of entitlement to service connection for a low back condition.  Only if the Veteran perfects a timely appeal should this matter be certified and returned to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




